     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 1 of 51




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Yury Kapgan (Bar No. 218366)
 2  yurykapgan@quinnemanuel.com
 3 Patrick Schmidt (Bar No. 274777)
    patrickschmidt@quinnemanuel.com
 4 865 South Figueroa Street, 10th Floor
   Los Angeles, California 90017
 5 Telephone:    (213) 443-3000
   Facsimile:    (213) 443-3100
 6

 7 Michael F. LaFond (Bar No. 303131)
     michaellafond@quinnemanuel.com
 8 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065
 9 Telephone:    (650) 801-5000
10 Facsimile:    (650) 801-5100

11 Attorneys for Plaintiff Wisk Aero LLC

12

13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                   SAN FRANCISCO DIVISION
16

17
     WISK AERO LLC,                            CASE NO. 3:21-cv-02450-WHO
18

19                Plaintiff,                   DECLARATION OF E. RANDOLPH
                                               COLLINS, JR. IN SUPPORT OF WISK
20         vs.                                 AERO LLC’S MOTION FOR
                                               PRELIMINARY INJUNCTION AND
21 ARCHER AVIATION INC.,                       EXPEDITED DISCOVERY
22
                  Defendant.
23

24

25

26

27

28

                                                                 Case No. 3:21-cv-02450-WHO
                                                                       COLLINS DECLARATION
      Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 2 of 51




 1          I, E. Randolph Collins, Jr., declare as follows:

 2          1.      I am making this declaration in support of Wisk Aero LLC’s (“Wisk’s”) Motion for

 3 Preliminary Injunction and Expedited Discovery. I have been engaged by counsel for Wisk to provide

 4 technical opinions regarding Wisk’s asserted trade secrets in this matter, and the likelihood that those

 5 trade secrets are being used by the Defendant in this case, Archer Aviation Inc. (“Archer”).

 6          2.      If called to testify as an expert witness, I expect to provide testimony concerning my

 7 qualifications and experience, the technical subject matter of the asserted trade secrets, my current

 8 understanding of the accused Archer aircraft, and my opinions regarding the likelihood that Wisk’s

 9 trade secrets have been incorporated into and used during the development of the Archer aircraft. If

10 called as an expert witness, I could and would provide testimony in accordance with this declaration.

11          3.      The analyses and opinions contained in this declaration are based on the information

12 currently available to me. I understand that the parties to this action have not yet taken formal

13 discovery, and therefore additional information may be produced by the parties that informs my

14 opinions concerning this matter. I reserve the right to supplement and amend my opinions should new

15 information become available, including through further discovery.

16 I.       QUALIFICATIONS AND EXPERIENCE
17          4.      I hold a B.S. degree in Electrical Engineering from North Carolina State University
18 (1984) and a Ph.D. in Electrical Engineering from the Georgia Institute of Technology (1989).

19          5.      I am currently a Professor of Electrical and Computer Engineering, at Clemson

20 University. I have been employed at Clemson since 1989. I began as an Assistant Professor of

21 Electrical and Computer Engineering. Subsequently, I was promoted to Associate Professor and later

22 again promoted to a full Professor. I have served in a variety of administrative roles concurrently with

23 my faculty duties, including Associate Dean for the College of Engineering and Science (2008-2014),

24 Executive Director of Academic Initiatives (2014-2016), Interim Associate Vice President –

25 Charleston (2016-2019), and Interim Executive Director of the Energy Innovation Center (2019-

26 2021). I routinely publish scientific papers and present the results of my research efforts in the field of

27 electrical engineering.

28

                                                        -2-                        Case No. 3:21-cv-02450-WHO
                                                                                         COLLINS DECLARATION
      Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 3 of 51




 1          6.      I am a named inventor on three issued patents at the United States Patent and

 2 Trademark Office in the field of electrical engineering. I have taught thousands of students in

 3 undergraduate electrical engineering courses. Additionally, I have taught hundreds of graduate

 4 students (at both the Masters and Ph.D. level) and have supervised the research and thesis/doctoral

 5 work for more than 30 graduate students. My teaching at both the undergraduate and graduate level as

 6 well as my research activities have focused on the circuitry and systems for the delivery and control of

 7 electrical power for various applications, particularly as relates to electrical power, electric motor

 8 control and energy conversion. Over the years, I have taught numerous seminars and workshops to

 9 working professionals on similar topics.

10          7.      I am a senior member of the Institute of Electrical and Electronics Engineers (“IEEE”)

11 and the IEEE’s Standards Association (“SA”), which are the leading technical society and standards

12 setting body, respectively, for electrical engineering in the United States. I have been an active

13 member of several committees writing international standards for power quality. I am the past chair

14 of IEEE Standard 1159-2009 (Recommended Practice for Monitoring Electric Power Quality). I also

15 have been a member of multiple IEEE working groups and standards committees, as well as a member

16 of several IEEE societies, including the Power and Energy Society, the Aerospace and Electronic

17 Systems Society, the Power Electronics Society, the Industry Applications Society, and the Industrial

18 Electronics Society.

19          8.      I have presented full papers at IEEE conferences more than 30 times, and served as a

20 technical paper reviewer for the IEEE and other professional publications and conferences for many

21 years.

22          9.      I am a registered professional engineer in the state of South Carolina from 1993 to the

23 present, and I presently serve on the state’s Board of Registration for Professional Engineers and

24 Surveyors Portfolio Review Committee, which is a technical review panel for certain licensing

25 applicants.

26          10.     For many years, I have served on the National Council of Examiners for Engineering

27 and Surveying (NCEES) committees for professional engineering licensing examinations. These

28 committees develop licensing examinations for professional engineering registration for engineers

                                                       -3-                       Case No. 3:21-cv-02450-WHO
                                                                                       COLLINS DECLARATION
      Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 4 of 51




 1 nationwide. Currently, I serve as a member of the Electrical Engineering module and am the past

 2 Chair of the Fundamentals of Engineering Examination committee.

 3          11.     I have won many awards for my academic work in the engineering field, including

 4 being named Provost Fellow at Clemson University for the 2013-2014 school year and receiving the

 5 university’s Elliott Award for Off-Campus, Continuing and Distance Education in 2015 for my efforts

 6 in engineering education for traditional students and working professionals. I have received several

 7 prize paper awards in recognition of my research contributions, including the IEEE Power and Energy

 8 Society Prize Paper Award for Best Transactions Paper, July 2009 for “Voltage Sags and Distributed

 9 Synchronous Generator Control Response: A Case Study.” In 2012, I was named an American

10 Council on Education (ACE) Fellow.

11          12.     In addition to my electrical engineering and engineering education expertise, I have

12 extensive aviation experience. I have been a FAA certificated pilot since 1988, and hold a FAA

13 Commercial Pilot License for single-engine aircraft with an instrument rating, and an Airline

14 Transport Pilot (ATP) License for multi-engine aircraft. Additionally, I have been a FAA Certified

15 Flight Instructor (CFI) since 1991, and hold instructor certificates for Airplane Single-Engine Land,

16 Airplane Multi-Engine Land, and Instrument Airplane (CFI, MEI, CFII), and formerly held a FAA

17 Repairman Certificate. I have over 4500 hours of flight experience as a pilot, and have given over

18 1800 hours of dual instruction in aircraft. I have been an aircraft owner since 1991 and have extensive

19 knowledge and experience in general aviation aircraft. I have extensive understanding of general

20 aviation systems and have consulted frequently on aircraft electrical, power, and avionics systems.

21          13.     For decades, I have served as a consultant to a broad range of industry, electric utilities,

22 aviation, and attorneys on issues related to power electronics, power supplies, power distribution,

23 electric motors and motor control, industrial automation, adjustable speed drives, and power systems.

24 My expert witness work has involved both patents and other matters related to power systems, power

25 electronics, power supplies, motor drives, and related systems. I have never been disqualified as a

26 testifying expert for any reason.

27          14.     Through my educational and aviation background, research, teaching, and consulting

28 duties, I have developed a thorough understanding of power electronics, electric motors and motor

                                                         -4-                         Case No. 3:21-cv-02450-WHO
                                                                                           COLLINS DECLARATION
      Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 5 of 51




 1 controllers, electric power quality, and general aviation systems, including from the perspective of one

 2 skilled in the art.

 3 II.      DOCUMENTS CONSIDERED FOR THIS DECLARATION
 4          For purposes of this Declaration, I have considered the following materials:

 5          •       The Complaint filed in this action;
 6          •       The May 17, 2021 Declaration of Geoff Long;
 7          •       Wisk’s non-public U.S. Provisional Patent Application No. 62/968,852 filed January
 8                  31, 2020 and entitled “Aircraft with Tilting Fans,” attached hereto as Exhibit 1;
 9          •       Wisk’s Disclosure of Asserted Trade Secrets, including all of the documents cited
10                  therein;

11          •       Publicly available information regarding the Archer Maker aircraft design, including
12                  the renderings on the publicly available Archer website, as well as the publicly

13                  available Archer investor presentation that is attached hereto as Exhibit 2 (“Archer
14                  Investor Presentation”).

15 III.     LEGAL UNDERSTANDINGS
16          15.     I understand that a trade secret is information that the owner has taken reasonable
17 measures to keep secret, and that derives independent economic value, actual or potential, from not

18 being generally known to, and not being readily ascertainable through proper means by, another

19 person in the field who can obtain economic value from the disclosure or use of the information.

20          16.     I further understand that “misappropriation” within the trade secret context means the

21 improper acquisition, use, or disclosure of a trade secret by an unauthorized person, or by a person

22 who knows or has reason to know that the information has been improperly acquired by another. I

23 understand that employing trade secret information in manufacturing, production, research or

24 development can all constitute misappropriation by use. I further understand that utilizing trade secret

25 information to solicit customers, or the marketing of goods that embody the trade secret, can also

26 constitute misappropriation by use.

27

28

                                                       -5-                       Case No. 3:21-cv-02450-WHO
                                                                                       COLLINS DECLARATION
      Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 6 of 51




 1 IV.      OVERVIEW OF eVTOL AIRCRAFT
 2          17.     An electric vertical take-off and landing (“eVTOL”) aircraft is an aircraft powered by

 3 all-electrical power, and which is capable of vertical ascent or descent, hover in place, and forward

 4 flight. While recent advances in battery technology have made these class of aircraft technically

 5 feasible with reasonable range, the engineering challenges involved in designing and manufacturing

 6 such aircraft are immense.

 7          18.     One of the significant challenges in developing an eVTOL aircraft is designing an

 8 energy storage and delivery system capable of generating the necessary mechanical forces to produce

 9 vertical and forward propulsive flight. Electric energy storage systems are much less energy dense

10 than fossil fuel energy sources, requiring batteries which are relatively large and heavy. This, in turn,

11 makes the engineering challenge to generate the required vertical and horizontal thrust while meeting

12 range, payload, and other performance objectives even more difficult. Developing an energy storage

13 system with the required energy and power density for a specific aircraft, within size, packaging, and

14 thermal constraints, is therefore a time- and resource-intensive process.

15          19.     Additionally, because a large amount of electrical power is required to generate the

16 necessary mechanical forces, a sophisticated power distribution system is required. Such a system

17 must deliver large amounts of electrical current, at high electrical potentials, from the battery system

18 to the aircraft thrust generating mechanisms during critical times, such as take-off and landing, as well

19 as other operating regimes. This power distribution system must account for electrical, thermal,

20 interference, and safety concerns.

21          20.     While many eVTOL aircraft share some basic aircraft structures and systems with

22 conventional take-off and landing (“CTOL”) aircraft, there are considerable differences, particularly

23 related to propulsion systems. eVTOL aircraft are designed to take off and land using vertical thrust

24 created by propellers or lift fans that orient their thrust vectors vertically. Also, unlike a conventional

25 helicopter which generally has one or two rotor systems producing vertical thrust, an eVTOL typically

26 has four or more vertical lift fans in a configuration sometimes called a “multicopter.” The purpose of

27 these lift fans is to provide vertical components of thrust to overcome the weight of the aircraft and

28

                                                        -6-                        Case No. 3:21-cv-02450-WHO
                                                                                         COLLINS DECLARATION
      Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 7 of 51




 1 enable helicopter-like take-off and landing. The power requirements of the lift fans during this phase

 2 of flight are relatively quite high.

 3          21.     The propulsion systems of eVTOL include electric motors to drive the propellers or

 4 fans. An electric motor converts electrical power to mechanical power using electromagnetic

 5 principles. The mechanical torque and rotational velocity of an electric motor can be controlled by

 6 altering the characteristics of the power that is supplied to it. In an eVTOL, the electric batteries

 7 provide direct current or “DC” power. However, highly efficient and controllable electric motors

 8 typically require alternating current or “AC” power. A so-called “motor controller” (sometimes called

 9 a “variable frequency drive”) can be used to convert the battery’s DC power into controllable AC

10 power to drive the electric motor.

11          22.     The range and performance of the eVTOL aircraft is affected by the energy available

12 from the battery, as well as how efficiently the electrical systems of the aircraft distribute and utilize

13 that energy during vertical take-off, transition, flight, and landing. Manufacturers of these aircraft

14 therefore spend considerable effort to work within multiple constraints to produce electrical systems

15 that meet the multiple performance objectives.

16          23.     High efficiency of the energy conversion from the DC battery system through the

17 motor to the propellers is very important, and manufacturers will spend significant effort to minimize

18 losses in these systems. Generally, the mechanical torque produced by the electric motors is directly

19 related to the thrust produced by the propellers, and the propellers will need to operate over a wide

20 speed range, from standstill to speeds of thousands of revolutions per minute, depending on the blade

21 geometry and design. Therefore, manufacturers must develop motor controllers that provide precise

22 control of the electric motors during multiple flight phases.

23          24.     As mentioned above, the energy source for eVTOL aircraft is electric batteries. While

24 these batteries supply the power for the propulsion systems, they also provide power for all other

25 aircraft electrical systems, including the avionics systems and flight control systems. Avionics

26 generally refers to the aircraft’s electronics systems, including navigation, guidance, control, and

27 communications. These systems typically operate at low DC voltages, and the aircraft’s power system

28 must provide the required low voltage power for these systems. Often, low voltage power distribution

                                                        -7-                        Case No. 3:21-cv-02450-WHO
                                                                                         COLLINS DECLARATION
      Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 8 of 51




 1 systems in small aircraft operate with a DC voltage of 28 volts (28VDC). The 28VDC power is

 2 distributed to many systems throughout the aircraft.

 3           25.    eVTOL aircraft are designed for high levels of safety, and to meet requirements and

 4 standards. Since the propulsion and electrical systems are critical, eVTOL manufacturers spend

 5 considerable effort to ensure aircraft are tolerant of faults, via multiple mechanisms. For example, the

 6 eVTOL must be tolerant of failures of components and systems such as batteries, motor controllers,

 7 motors, power supplies, and so forth.

 8 V.        OPINIONS
 9                              Wisk’s Disclosure Of Asserted Trade Secrets
10           26.    I have analyzed Trade Secret Nos. 9-52 identified in Wisk’s Disclosure of Asserted
11 Trade Secrets. I have also analyzed the supporting documents to the Disclosure of Asserted Trade

12 Secrets. As a person skilled in the field, I understand the specific concepts and subject matter

13 described in Trade Secret Nos. 9-52. I understand these specific concepts to be distinct from that

14 which would have been considered generally known and/or readily ascertainable to others in the field.

15 I am not aware of the information in Trade Secret Nos. 9-52 being generally known or readily

16 ascertainable in the field, nor do I believe that it is.

17           27.    I further understand how the specific concepts articulated in Trade Secret Nos. 9-52
18 would provide independent economic value, by for example improving the safety, efficiency, and/or

19 performance of the eVTOL architecture, and/or reducing the cost, time, and effort needed for its

20 design and development.

21           28.    Set forth below is a general summary of the categories of subject matter covered by the

22 Disclosure of Asserted Trade Secrets, which I believe are understandable to a person skilled in this

23 field:

24           •      Trade Secret Nos. 9, 12, 13, 14, and 15—
25

26

27

28

                                                        -8-                      Case No. 3:21-cv-02450-WHO
                                                                                       COLLINS DECLARATION
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 9 of 51




 1

 2

 3       •     Trade Secret No. 10, 11, and 52—
 4

 5

 6

 7

 8       •     Trade Secret Nos. 16 and 19-28—
 9

10

11

12

13

14

15       •     Trade Secret Nos. 17 and 18—
16

17

18

19

20       •     Trade Secret Nos. 29-32—
21

22

23

24       •     Trade Secrets Nos. 33-37—
25

26

27

28

                                              -9-            Case No. 3:21-cv-02450-WHO
                                                                   COLLINS DECLARATION
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 10 of 51




 1        •     Trade Secrets 38-41—
 2

 3

 4

 5

 6

 7        •     Trade Secrets 42-43—
 8

 9

10

11

12        •     Trade Secrets Nos. 44-46—
13

14

15

16

17

18

19

20        •     Trade Secrets Nos. 47-51—
21

22

23

24

25

26

27

28

                                            -10-             Case No. 3:21-cv-02450-WHO
                                                                   COLLINS DECLARATION
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 11 of 51




 1          29.     I understand that many of the documents cited in support of Trade Secret Nos. 9-52

 2 were improperly downloaded by former Wisk engineers immediately prior to their departure. I have

 3 paid special attention to these documents, and it is my opinion that these documents provide

 4 significant guidance for implementing the claimed trade secret concepts. With respect to the claimed

 5 trade secrets to which they correspond, the improperly downloaded documents disclose the trade

 6 secrets and provide guidance to implement the trade secrets in the context of an eVTOL aircraft.

 7                              Archer’s Purported Development Timeline
 8          30.     I understand that Archer is currently developing an aircraft called the “Maker.” I

 9 understand that it is alleged in this case that Archer lacked any meaningful number of engineers as of

10 December 2019. See, e.g., Complaint ¶ 59. Further, based on my review of the Declaration of Geoff

11 Long, I understand that as of December 2019, Archer did not yet have facilities and was still in the

12 process of hiring an experienced work force. Yet, Archer’s Investor Presentation states that it started

13 the FAA certification process in 2020 (at 34). The Investor Presentation further states that “The

14 batteries began flight worthiness testing in 2021” (at 36), and that Maker flight testing may begin as

15 early as 2021 (at 40).

16          31.     In my opinion, the statements by Archer reflect an unrealistically short timeframe for a

17 new company to develop, from the beginning, the necessary electrical systems (i.e., high voltage, low

18 voltage, propulsion, and avionics) associated with an eVTOL aircraft. Developing, testing, and

19 validating such electrical systems requires a considerable amount of time and effort and overcoming a

20 number of engineering challenges, including architecture, controls, performance, thermal, and

21 interference. Moreover, these challenges must be overcome while considering the size, weight,

22 packaging, and safety constraints of an eVTOL aircraft. It is my opinion that Archer’s access to

23 Wisk’s trade secret information relating to electrical systems likely provided Archer with a significant

24 “head start,” which is reflected in its advertised development timeline.

25                                 Archer’s Use Of Wisk Trade Secrets
26          32.     Non-public information regarding the design of the Maker has not yet been produced in

27 this case. However, given Archer’s public disclosures regarding its overall aircraft design, public

28 disclosures regarding its specific aircraft subsystems, and the possession by Archer employees of

                                                      -11-                        Case No. 3:21-cv-02450-WHO
                                                                                        COLLINS DECLARATION
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 12 of 51




 1 Wisk trade secret information, my opinion is that there is at least a reasonable likelihood that Archer

 2 has used, or will use, one or more of the trade secrets identified as Trade Secret Nos. 9 through 52 in

 3 Wisk’s Disclosure of Asserted Trade Secrets.

 4          33.     Indeed, it is my understanding that Trade Secret Nos. 9 through 52 were developed by

 5 Wisk through years of trial and error in designing its own eVTOL aircraft, and these Trade Secrets are

 6 therefore especially relevant and applicable to the Archer aircraft which has a strikingly similar

 7 overall design. The similarity in overall design also makes it likely that Archer will encounter the

 8 same engineering challenges that Wisk’s trade secrets were developed to solve, meaning that

 9 possession of Wisk’s trade secrets (including those disclosed in the improperly retained documents)

10 can be used to shorten Archer’s development timeline.

11          34.     Below, I have identified and analyzed a subset of Wisk’s trade secrets to demonstrate a

12 direct nexus between the publicly information available from Archer and the specific trade secrets.

13 These are merely the subset of trade secrets for which the evidence of likely misappropriation is most

14 direct. I expect that further discovery will likewise reveal direct evidence that other trade secrets have

15 been misappropriated as well.

16          A.      Trade Secret Nos. 9, 12, 14, and 15
17          35.     Trade Secret Nos. 9, 12, 14, and 15 relate to

18

19                                  . Specifically:

20          •       Trade Secret No. 9 relates to
21

22

23

24

25          •       Trade Secret No. 14 relates to
26

27

28

                                                       -12-                        Case No. 3:21-cv-02450-WHO
                                                                                         COLLINS DECLARATION
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 13 of 51




 1

 2

 3         •                                         Trade Secret No. 12 relates to
 4

 5

 6         •     Trade Secret No. 14 relates to
 7

 8

 9

10

11

12

13

14         36.   The publicly available information indicates that Archer is using
15

16

17

18

19

20

21

22

23

24         37.

25

26

27         38.   Further, other publicly available information suggests that these trade secrets are being

28 used.

                                                    -13-                       Case No. 3:21-cv-02450-WHO
                                                                                     COLLINS DECLARATION
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 14 of 51




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -14-                Case No. 3:21-cv-02450-WHO
                                                                   COLLINS DECLARATION
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 15 of 51




 1        40.   Additionally,

 2                        , it is also reasonably likely that Archer has leveraged Wisk’s trade secrets

 3 for

 4

 5

 6        41.   Finally, Archer’s publicly disclosed design suggests that it has leveraged Wisk’s

 7 knowledge regarding

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 -15-                        Case No. 3:21-cv-02450-WHO
                                                                                   COLLINS DECLARATION
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 16 of 51




 1         42.     For these reasons, it is my opinion is that it is reasonably likely that Archer is

 2 implementing Wisk’s trade secrets relating to

 3               (Nos. 9, 12, 14, and 15).

 4         B.      Trade Secret Nos. 16, 20, 21
 5         43.     Trade Secret Nos. 16, 20, and 21 relate to

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -16-                   Case No. 3:21-cv-02450-WHO
                                                                                  COLLINS DECLARATION
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 17 of 51




 1

 2           46.

 3           there is reason to believe that Archer is using one or more of Wisk’s Trade Secret Nos. 16, 20,

 4 and 21.

 5

 6

 7

 8

 9

10

11           47.                                                                                     for the
12 reasons discussed above, it is my opinion is that it is reasonably likely that Archer is implementing

13 Wisk’s trade secrets                                                        (Nos. 16, 20, and 21).
14           C.     Trade Secret Nos. 17 and 18
15           48.    These trade secrets relate to the
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        -17-                      Case No. 3:21-cv-02450-WHO
                                                                                        COLLINS DECLARATION
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 18 of 51




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14         53.     For these reasons, my opinion is that it is reasonably likely, or in this case even highly
15 likely, that Archer is implementing Wisk’s trade secrets

16 (including Nos. 17 and 18).

17         D.      Trade Secret Nos. 29-32
18         54.     Trade Secret Nos. 29-32 relate to
19

20

21

22

23

24

25

26

27

28

                                                      -18-                        Case No. 3:21-cv-02450-WHO
                                                                                        COLLINS DECLARATION
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 19 of 51




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17          57.

18

19

20

21

22          58.    For these reasons, my opinion is that it is reasonably likely that Archer is implementing

23 Wisk’s trade secrets relating to                                             (including Nos. 29, 30, 31,

24 and 32).

25          E.     Trade Secrets Nos. 44 and 46

26          59.    Trade Secret Nos. 44 and 46 relate to

27

28

                                                      -19-                       Case No. 3:21-cv-02450-WHO
                                                                                       COLLINS DECLARATION
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 20 of 51




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -20-                Case No. 3:21-cv-02450-WHO
                                                                   COLLINS DECLARATION
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 21 of 51




 1         63.     Thus, it is my opinion that it is reasonably likely that Archer is implementing Wisk’s

 2 trade secrets                                                         (including Nos. 44 and 46).

 3

 4         I declare under penalty of perjury under the laws of the United States of America that the

 5 foregoing is true and correct.

 6

 7 DATED: May 18, 2021

 8
                                                 By
 9
                                                   E. Randolph Collins, Jr., PhD, PE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -21-                      Case No. 3:21-cv-02450-WHO
                                                                                     COLLINS DECLARATION
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 22 of 51




               Edward Randolph Collins, Jr., PhD, PE
                                      Curriculum Vita
                                       June 29, 2020

PRESENT POSITION – Clemson University

     Executive Director (interim), Dominion Energy Innovation Center
     Executive Director of Academic Initiatives, College of Engineering, Computing and
        Applied Sciences
     Professor, Electrical and Computer Engineering

     Clemson Main Campus Address: 207 Riggs Hall, PO Box 340901, Clemson University,
                Clemson, SC 29634-0901
     Charleston Address: Zucker Family Graduate Education Center, 1240 Supply Street,
                North Charleston, SC 29405




EDUCATION

     Ph.D., Georgia Institute of Technology, 1989, Electrical Engineering

     B.S., North Carolina State University, 1984, Electrical Engineering, magna cum laude

PROFESSIONAL EXPERIENCE

     Clemson University
           2019 – present, Executive Director (interim), Dominion Energy Innovation Center
           2016 – 2019, Associate Vice President (interim), Office of the Provost
           2014 – present, Executive Director of Academic Initiatives, College of Engineering,
                 Computing, and Applied Sciences
           2008 - 2014, Associate Dean, College of Engineering and Science
           2008 - present, Professor of Electrical and Computer Engineering
           1995 - 2008, Associate Professor of Electrical and Computer Engineering
           1989 – 1995, Assistant Professor of Electrical and Computer Engineering

LICENSES AND REGISTRATION

     Registered Professional Engineer (PE), South Carolina, 1993 - present, No. 15234

     Airline Transport Pilot (1997 - ), Commercial Pilot (1990 - ), Certified Flight Instructor
             (CFI, CFII, MEI) (1991 - ) No. 3232085 and 3232085CFI.
      Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 23 of 51




SIGNIFICANT CONSULTING EXPERIENCE (since 2000)
     Duke Energy Corporation – Oconee Nuclear Station, Seneca SC (2002), root cause
     analysis of main switch failure.

      Nelson Mullins Riley & Scarborough/Square D Company, Greenville SC (2002) analysis
      of circuit breaker failure; expert report and deposition.

      Progress Energy, Raleigh NC (2003), forensic analysis of multiple single-phase motor
      failures.
      Ward Law Firm/Fallon Luminous Industries, Spartanburg SC (2003), interaction of
      electronic ballasts (power supplies) and electrodes on dimming of argon/mercury lamps;
      expert report.

      Robinson, Bradshaw and Hinson/Springs Industries, Rock Hill SC (2003 – 2004), York
      Printing & Finishing vs. Springs Industries. Energy analysis of a textile plant and expert
      witness; deposition and testified in court.

      Wilson, Sonsini, Goodrich and Rosati/American Power Conversion (APC), Boston
      MA/Palo Alto CA, (2004), patent and technology review on uninterruptible power
      supplies related to potential patent infringement case.

      Vaux and Marchser/DelWebb, Bluffton SC (2005), investigation of underground power
      cable damage.

      McCutcheon, McCutcheon & Baxter/Santee Cooper, Myrtle Beach SC (2005), forensic
      analysis of fire in an electronic control system due to alleged poor power quality.

      Vinson & Elkins/General Electric, Austin TX (2008-2009), patent infringement expert
      witness and consulting for wind turbine generators and their power converters, US ITC
      case 337-TA-641, “In the Matter of Certain Variable Speed Wind Turbines and
      Components Thereof,” General Electric vs. Mitsubishi Heavy Industries. Expert reports
      and depositions; testified in court and gave technology tutorial to ALJ.

      Santee Cooper, Moncks Corner, SC (2009), investigation of induced voltages on high
      voltage power lines.

      Pentair/Sughrue Mion, PLC, expert witness and consulting for patent infringement case
      Pentair Water Pool and Spa vs. Hayward Industries, C.A. No. 5:11-CV-459, (2011 –
      2018). Multiple expert reports on 5 patents (main case plus IPR/re-examinations),
      multiple depositions for main case and inter partes review/IPRs. Also provided expert
      witness and consulting for the related patent re-examinations and IPRs for Pentair
      counsel Quarles & Brady (2013 – 2018).

      Klarquist Sparkman, LLP, consulting on patent re-examination for technology related to
      electrical wind generators, expert report (2013 - 2014).




                                               2
    Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 24 of 51




    Paul Hastings, LLP (earlier in the case, McDermott, Will & Emery), expert witness and
    consulting for patent infringement case Fairchild Semiconductor vs. Power Integrations,
    C.A. No. 12-540-LPS, (2014-2015). Multiple expert reports, deposition, and testified at
    trial.

    Jones Day, expert witness in patent infringement case Lufthansa Technik vs. Astronics
    (AES), 2:14-cv-01821-RSM. Expert reports, deposition, and support for claim
    construction hearing, case in progress (2015 – 2016).

    Hovey Williams, LLP. expert witness in patent case, Lindsay Corporation vs. Valmont
    Industries. Provided technical consultation, validity analysis, and expert report regarding
    variable speed motor application. (2016)

PROFESSIONAL DEVELOPMENT

    “Higher Education Leadership Academy,” Clemson University (2006). I was selected by
    the Provost to participate in this monthly professional development training for aspiring
    campus leaders.

    Harvard University, Graduate School of Education, Management Development Program
    (MDP), June 2010.

    ACE Fellow, American Council on Education, 2012-2013. Host institution: Virginia
    Polytechnic Institute and State University (Virginia Tech), Office of the Senior Vice
    President and Provost, mentor: Dr. Mark McNamee.

    Provost Fellow, Clemson University, 2013-2014. Coordinated online, off-campus, and
    summer sessions programs, and led initiatives on strategic planning, programming,
    financing, and tools; represented the Provost at various functions.

PROFESSIONAL MEMBERSHIPS

    Member, Institute of Electrical and Electronics Engineers (IEEE), (1985 - present)
         Elevated to Senior Member (2007)

    American Society for Engineering Education (ASEE),(2008 – present)
          Co-Chair, Undergraduate Experience Committee (2015-2017)

OTHER LEADERSHIP

    South Carolina Governor’s School for Science and Mathematics (GSSM)
           Represented Clemson University on the Board of Trustees (for Provost Robert
           Jones) (2015-2020).

    Global Engineering Education Exchange (Global E3)
           Clemson University representative (2008 – present)




                                             3
   Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 25 of 51




           Executive Committee (elected by membership two consecutive terms) (2009 –
                  present)
           Chair, Executive Committee (elected by Executive Committee) (2018 – present)

    National Council of Examiners for Engineering and Surveying (NCEES)
           Principles and Practice Examination (PE) committee (1995 – 2002)
           Fundamentals of Engineering (FE) committee (2002 – present)
                  Chair, Electrical Committee (2012-2014)
                  Vice Chair, FE Exam Full Committee (2014-2016)
                  Chair, FE Exam Full Committee (2016-2018)
                  Past Chair, FE Exam Full Committee (2018 – present)

HONORS AND AWARDS

    Tau Beta Pi (1982)

    Eta Kappa Nu (1982)

    Graduate Teaching Assistant/Lecturer of the Year Award, Georgia Institute of
          Technology (1985 and 1987)

    Whirlpool Fellowship, Georgia Tech (1986-1988)

    NCR Outstanding Teaching Award, Clemson University (1991 and 1992)

    NCR/AT&T Outstanding Teaching Award, Clemson University (1993)

    AT&T Global Information Solutions Outstanding Teaching Award (1994)

    Lewis T. Fitch Award for Excellence in Teaching, Clemson University ECE Dept. (1994)

    Prize Paper Award for "Hypermedia-Based Courseware Development for Power
           Engineering Education," (with D. L. Lubkeman) from the IEEE Power
           Engineering Society -- Power Engineering Education Committee (1994)

    J. W. Lathrop Outstanding Electrical Engineering Educator in South Carolina Award,
           South Carolina Council of the IEEE, Columbia, (1996)

    Prize Paper Award for “Effects of Unsymmetrical Voltage Sags on Adjustable Speed
           Drives” (with A. Mansoor), Southern African Power Quality Conference, (1997).
           Citation: “Most significant technical contribution to the conference.”

    Clemson University Board of Trustees “Award for Faculty Excellence,” (1997)

    Murray Stokely Award for Outstanding Teaching (the highest College of Engineering
          and Science Overall Teaching Award), Clemson University (2000)




                                           4
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 26 of 51




      Best Presentation Award, Electric Power Research Institute (EPRI) Power Quality PQA-
             North America 2002 Conference, Portland OR, for “Can a distributed generator
             make a voltage sag worse?” (2002)

      Byars Prize for Outstanding Teaching (the highest College of Engineering and Science
             Teaching Award for Undergraduate Teaching), Clemson University (April 2000).

      Provost’s Higher Education Leadership Academy, Clemson University (April 2006 –
             November 2006).

      Senior Member, Institute of Electrical and Electronics Engineers (IEEE) (January 2007).

      Harris Outstanding Teaching Award, Dept. of ECE, Clemson University (Sept. 2007)

      IEEE Power and Energy Society Prize Paper Award for Best Transactions Paper, July
            2009, for “Voltage Sags and Distributed Synchronous Generator Control
            Response: A Case Study.”

      Clemson University Board of Trustees “Award for Faculty Excellence,” (2010).

      Fellow, American Council on Education (ACE), 2012.

      Provost Fellow, Clemson University, 2013-2014.

      Ralph Elliott Award for Leadership in Off-Campus, Distance, and Continuing Education,
             Clemson University, 2016.

      Harris Outstanding Teaching Award, Dept. of ECE, Clemson University (2016, 2017,
             2018, 2019)

      Prize Paper Award for "Harmonic resonance repercussions of PV and associated
             distributed generators on distribution systems," 2017 IEEE North American
             Power Symposium (NAPS), Morgantown, WV, Sept. 2017. Authors: S. S.
             Rangarajan, E. R. Collins, J. C. Fox. This paper won the Student Award for Best
             Paper 2017 for the lead author Mr. Rangarajan who is a PhD student under the
             supervision of Dr. Collins.

      Elected to the ECE Department “Hall of Fame”, NC State University, 2017.

PUBLICATIONS

Standards

      IEEE Standard 1159-2009, “Recommended Practice for Monitoring Electric Power
      Quality,” E. R. Collins, Jr., Chair of Working Group and Technical Editor, balloted and



                                              5
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 27 of 51




      published in 2009. I led the committee that wrote and successfully balloted this national
      standard.

Refereed Journal Publications

      D. L. Lubkeman and E. R. Collins, Jr., "Hypermedia-Based Courseware Development
      for Power Engineering Education," IEEE Transactions on Power Systems, 6 (3):
      1259-1265 (August 1991).

      E. R. Collins, Jr., "Torque and Slip Behavior of Single-Phase Induction Motors Driven
      from Variable Frequency Supplies," IEEE Transactions on Industry Applications, 28 (3):
      710-715 (May/June 1992).

      E. R. Collins, Jr. and Y. Huang, "A Programmable Dynamometer for Testing of Rotating
      Machinery," IEEE Transactions on Energy Conversion, 9 (3):521-527, (September 1994).

      E. R. Collins, Jr. and R. L. Morgan, “A Three-Phase Sag Generator for Testing Industrial
      Equipment,” IEEE Transactions on Power Delivery, 11 (1): 526-532 (January 1996).

      S. W. Middlekauff and E. R. Collins, Jr, “System and Customer Impact: Considerations
      for Series Custom Power Devices,” IEEE Transactions on Power Delivery, 13(1): 278 –
      283 (January 1998).

      E. R. Collins, Jr. and S. G. Whisenant, “Evaluating the Tradeoffs Between Regenerative
      Inverters and Dynamic Braking,” Energy Engineering, a Journal of the Association of
      Energy Engineers, vol. 104, no. 5, pp. 60 – 80 (August-September 2007).

      E. R. Collins, Jr. and J. Jiang, “Voltage Sags and Distributed Synchronous Generator
      Control Response: A Case Study,” IEEE Transactions on Power Delivery, vol. 23, no. 1,
      January 2008, pp. 442 – 448. This paper received the IEEE Power Engineering Society
      Prize Paper Award, presented at the IEEE PES Annual Meeting Awards Ceremony in
      Calgary, Alberta in July 2009.

      E. R. Collins, Jr., "An Energy Conversion Laboratory Using Industrial-Grade
      Equipment," IEEE Transactions on Power Systems, vol. 24, no. 1, pp. 3 – 11, February
      2009.

      E. R. Collins, Jr. and J. Jiang, “Analysis of Elevated Neutral-to-Earth Voltage in
      Distribution Systems with Harmonic Distortion,” IEEE Transactions on Power Delivery,
      vol. 24, no.3, pp. 1696-1702, July 2009.

      J. Shirley, J. Wagner, R. Collins, A. Gramopadhye, T. Schweisinger, and M. Hanna," A
      Mechatronics and Material Handling Systems Laboratory - Experiments and Case
      Studies," International Journal of Electrical Engineering Education, vol. 48, no. 1,
      January 2011, pp. 92-103.

      R. Patil, J. Wagner, T Schweisinger, E. R. Collins, A. Gramopadhye, and M. Hanna, “A
      Multi-Disciplinary Mechatronics Course with Assessment – Integrating Theory and


                                              6
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 28 of 51




      Application through Laboratory Activities,” International Journal of Engineering
      Education, vol. 28, no. 5, pp. 1141-1149, 2012.

      M. McKinney, J. C. Fox, E.R. Collins, and K. Bulgakov, “Design, Development, and
      Commissioning of a Multi-Megawatt Test Facility for Renewable Energy Research,”
      IEEE Transactions on industry Applications, vol. 52, no. 1, Jan/Feb 2016, pp. 11-17.

      S. S. Rangarajan, E. R.Collins, J. C. Fox, and D.P. Kothari, “Consolidated compendium
      of PV interconnection standards across the globe in a smart grid environment,” Journal of
      Energy Technology Research, vol 2, no. 1, May 2018, pp 1-29.

      S. S. Rangarajan, E. R. Collins, J. C. Fox, “Smart PV and SmartPark Inverters as
      suppressors of Temporary Over-Voltage (TOV) phenomenon in distribution systems”,
      IET Generation, Transmission and Distribution Journal, Volume 12, Issue 22, December
      2018, p. 5909 – 5917.

      S. S. Rangarajan, E. R. Collins, and J. C. Fox, "Efficacy of a Smart Photovoltaic Inverter
      as a Virtual Detuner for Mitigating Network Harmonic Resonance in Distribution
      Systems," Electric Power Systems Research, February 2019, 171 (2019), pp. 75-184.

      F. Tooryan, H. HassanzadehFard, E.R. Collins, S. Jin, B. Ramezani, “Optimization and
      Energy Management of Distributed Energy Resources Investments for a Hybrid
      Residential Microgrid,” Journal of Energy Storage, to appear, vol. 30, August 2020.

      F. Tooryan, H. HassanzadehFard, E.R. Collins, S. Jin, “Smart Integration of Renewable
      Energy Resource, Electrical and Thermal Energy Storage in Microgrid Applications,”
      Journal of Energy, submitted March 2020.

      F. Tooryan, H. HassanzadehFard, E.R. Collins, S. Jin, B. Ramezani, “Design and
      Optimum Energy Management of a Hybrid Renewable energy System Based on Efficient
      Various Hydrogen Production” International Journal of Hydrogen Energy, submitted
      June 2020.

Conference Proceedings ( Full Paper Reviewed)

      E. R. Collins, Jr., H. B. Puttgen, and W. E. Sayle, II, "Single-Phase Induction Motor
      Adjustable Speed Drive: Direct Phase Angle Control of the Auxiliary Winding Supply,"
      1988 IEEE Industry Applications Society Meeting Record, Pittsburgh, PA, October 1988.
      pp. 246 – 252.

      E. R. Collins, Jr., "Torque and Slip Behavior of Single-Phase Induction Motors Driven
      from Variable Frequency Supplies," 1990 IEEE Industry Applications Society Annual
      Meeting Record, Seattle WA, October 1990, pp. 61 –66.

      E. R. Collins, Jr. and R. E. Ashley, "Operating Characteristics of Single-Phase Capacitor
      Motors Driven from Variable Frequency Supplies," 1991 IEEE Industry Applications
      Society Annual Meeting Record, Dearborn, MI, September 1991, pp. 52 – 57.



                                               7
Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 29 of 51



E. R. Collins, Jr. and P. B. Boyd, "Improved Methods for Determining the Equivalent
Circuit Parameters for Single-Phase Induction Motors Models," IEEE Industry
Applications Society Annual Meeting, Toronto, October 1993, pp. 390 – 397.

J. J. Carroll, E. R. Collins, Jr., and D. A. Dawson, "A Nonlinear Control Technique for
the Development of a Computer Controlled Dynamometer," ASME Dynamic Systems
and Control Conference, November 1993, pp. 31 –36.

D. L. Lubkeman and E. R. Collins, Jr., "Hypermedia-Based Courseware Development
for Power Engineering Education," 1991 IEEE Power Engineering Society Winter
Meeting, paper number 91 WM 080-2 PWRS, Columbus OH, January 1991.

E. R. Collins, Jr. and Y. Huang, "A Programmable Dynamometer for Testing of Rotating
Machinery," 1994 IEEE Power Engineering Society Winter Meeting, paper number 94
WM 116-4 EC, New York, January 1994.

E. R. Collins, Jr. and R. L. Morgan, “A Three-Phase Sag Generator for Testing Industrial
Equipment,” 1995 IEEE Power Engineering Society Summer Meeting, paper number 95
SM 393-9 PWRD, Portland, Oregon, June 1995.

E. R. Collins, Jr., M. Sahpolat, E. Zapardiel, and R. L. Morgan, “Generating Unbalanced
Voltage Sags with Synchronous Machines,” Proceedings of the 1996 7th International
Conference on Harmonics and Quality of Power (ICHQP), Las Vegas NV, October 1996,
pp. 265 – 269.

A. Mansoor, E. R. Collins, Jr., and R. L. Morgan, “Effects of Unsymmetrical Voltage
Sags on Adjustable Speed Drives,” Proceedings of the 1996 7th International Conference
on Harmonics and Quality of Power (ICHQP), Las Vegas NV, October 1996, 467 – 472.

A. E. Turner and E. R. Collins, Jr., “The Performance of AC Contactors During Voltage
Sags,” Proceedings of the 1996 International Conference on Harmonics and Quality of
Power (ICHQP), Las Vegas NV, October 1996, pp. 589 – 593.

N. S. Tunaboylu and E. R. Collins, Jr., “The Wavelet Transform Approach to Detect and
Quantify Voltage Sags,” Proceedings of the 1996 International Conference on Harmonics
and Quality of Power (ICHQP), Las Vegas NV, October 1996, pp. 619 – 624.

E. R. Collins, Jr., and M. A. Bridgwood,“The Impact of Power System Distrubances on
AC-Coil Contactors,” Proceedings of the 1997 IEEE Textile, Film, and Fiber Industry
Conference, Greenville SC, May 1997, pp. 2 – 8.

E. R. Collins, Jr. and A. Mansoor, “Effects of Voltage Sags on AC Motor Drives,”
Proceedings of the 1997 IEEE Textile, Film, and Fiber Industry Conference, Greenville
SC, May 1997, pp. 9 – 16.

A. Mansoor and E. R. Collins, Jr.,“Effects of Unsymmetrical Voltage Sags on Adjustable
Speed Drives,” Proceedings of the Southern African Power Quality Conference, May 12 -
14, 1997. This paper received the prize paper award. Citation: “Most signficant
technical contribution to the conference.”




                                        8
Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 30 of 51




M. H. J. Bollen, A. Mansoor, and E.R. Collins, Jr.,“Characteristics of Voltage Sags
Experienced by Single-Phase and Three-Phase Equipment,” Proceedings of PQA ‘97 -
Europe (Power Quality Applications Conference), Stockholm, Sweden, June 16 - 18,
1997.

A. Mansoor, E. R. Collins, Jr., M.H.J. Bollen, S. Lahaie, “Behaviour of Adjustable Speed
Drives During Phase Angle Jump and Unbalanced Sags,” Proceedings of PQA ‘97 -
Europe (Power Quality Applications Conference), Stockholm, Sweden, June 16 - 18,
1997.

S. W. Middlekauff, E. R. Collins, Jr, “System and Customer Impact: Considerations for
Series Custom Power Devices,” 1997 IEEE Power Engineering Society Summer
Meeting, Paper number 97 SM 987-0-04 PWRD, Berlin, Germany, July 1997.

E. R. Collins, M. J. H. Bollen, and A. Mansoor, “Voltage Sags Experienced by Single-
Phase and Three-Phase Equipment Recommendations for Immunity Tests,” 32nd
Universities Power Engineering Conference (UPEC ‘97), University of Manchester,
September 10-12, 1997, pp. 238 – 241.

E. R. Collins, Jr. and F. Zapardiel, “An Experimental Assessment of AC Contactor
Behavior During Voltage Sags,” Proceedings of the 1997 IEEE International Symposium
on Industrial Electronics (ISIE ‘97), Guimaraes, Portugal, July 7- 11, 1997, pp. 439 –
444.

R. L. Langley, A. Mansoor, E. R. Collins, and R. L. Morgan, "Voltage Sag Ride-thru
Testing of Adjustable Speed Drives Using a Programmable Dynamic Dynamometer"
Proceedings of the 1998 EPRI Power Quality Assurance (PQA) Conference, Phoenix AZ,
June 1998.

R. L. Langley, A. Mansoor, E. R. Collins, and R. L. Morgan, "Voltage Sag Ride-thru
Testing of Adjustable Speed Drives Using a Programmable Dynamic Dynamometer"
Proceedings of the 1998 International Conference on Harmonics and Quality of Power
(ICHQP), Athens Greece, October 1998, pp. 566 – 571.

N. S. Tunaboylu, E. R. Collins, and P. R. Chaney, "Voltage Disturbance Evaluation
Using the Missing Voltage Technique," Proceedings of the 1998 International
Conference on Harmonics and Quality of Power (ICHQP), Athens Greece, October 1998,
pp. 577 – 582.

E. R. Collins, J. Jiang, R. Barnett, R. L. Morgan, and J. Hinson, “Could a Distributed
Generator Make a Voltage Sag Worse?,” Proceedings of the 2002 EPRI PQA North
America Conference, Portland OR, June 2002.

E. R. Collins, Jr. and Ran Cao, “A Matlab-Based Simulation Tool for Predicting the
Behavior of Electric Motors and Drives during Voltage Disturbances,” Proceedings of the
2002 IEEE International Conference on Harmonics and Quality of Power, Rio de Janeiro
Brazil, pp. 353 – 358, October 2002.


                                         9
Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 31 of 51




E. R. Collins, Jr and N. S. Tunaboylu, “Ride-through compensation of an industrial mixer
drive subjected to voltage sags,” Proceedings of the 2002 IEEE International Conference
on Harmonics and Quality of Power, Rio de Janeiro Brazil, pp. 553 – 558, October 2002.

S. W. Middlekauff, A. Mansoor, and E. R. Collins, Jr., “Case Study: Undervoltage from
Single-Phasing of Ungrounded Wye-Delta Transformer Bank,” Proceedings of the 2003
EPRI Power Quality PQA Conference, Monterrey CA, June 2003.

E. R. Collins and J. Jiang, “The Role of a Distributed Synchronous Generator on Voltage
Sags,” Proceedings of the 2004 IEEE International Conference on Harmonics and Quality
of Power, Lake Placid NY, pp. 637 – 641, September 2004.

S. J. Hubbard and E. R. Collins, “Uses of Signal Derivatives in Analysis of Voltage
Sags,” Proceedings of the 2004 IEEE International Conference on Harmonics and Quality
of Power, Lake Placid NY, pp. 531 – 536, September 2004.

E. R. Collins, G. Stout, S. G. Whisenant, “A Distribution Network Analyzer for Power
Quality Studies,” Proceedings of the 2004 IEEE International Conference on Harmonics
and Quality of Power, Lake Placid NY, pp. 642 – 646, September 2004.

N. S. Tunaboylu and E. R. Collins, "Response Analysis of An Industrial Mixer Drive
Subjected to Voltage Sags Part I: Modeling and Simulation Results,” Proceedings of the
2004 IEEE International Conference on Harmonics and Quality of Power, Lake Placid
NY, pp. 312 – 317, September 2004.

N. S. Tunaboylu and E. R. Collins, "Response Analysis of An Industrial Mixer Drive
Subjected to Voltage Sags Part II: Experimental Design and Results,” Proceedings of
the 2004 IEEE International Conference on Harmonics and Quality of Power, Lake
Placid NY, pp. 318 – 323, September 2004.

O. C. Parks, M. A. Bridgwood, and E. R. Collins, “Using Macromodels to Evaluate a
Process Control System’s Response to Voltage Sags,” Proceedings of the 2004 IEEE
International Conference on Harmonics and Quality of Power, Lake Placid NY, pp. 717 –
720, September 2004.

E. R. Collins and J. Jiang, “The Effect of Harmonic Loads on Elevated Neutral-to-Earth
Voltage,” Proceedings of the 2006 IEEE International Conference on Harmonics and
Quality of Power, Cascais (Lisbon), Portugal, October 2006.

E. R. Collins, H.-J. Kim, and T. Smith, “Voltage Sag Compensation using a Six-Pulse
Inverter and Split-Wye Transformer,” Proceedings of the 2006 IEEE International
Conference on Harmonics and Quality of Power, Cascais (Lisbon), Portugal, October
2006.




                                       10
Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 32 of 51




E. R. Collins, J. R. Shirley, J. C. Fox, “An Experimental Investigation of Third Harmonic
Current Distortion in Single-Phase Induction Motors,” Proceedings of the 2008 IEEE
International Conference on Harmonics and Quality of Power, Wollongong, Australia,
October 2008.

E. R. Collins and J. C. Fox, “Commutation Failure of DC Motor Drives from Voltage
Sags During Regeneration,” Proceedings of the 2008 IEEE International Conference on
Harmonics and Quality of Power, Wollongong, Australia, October 2008.

J.C. Fox and E.R. Collins, "A Voltage Flicker Suppression Device for Residential Air
Conditioners and Heat Pumps, " 2010 IEEE International Conference on Harmonics and
Quality of Power, Bergamo, Italy, September 2010.

C. May and E. R. Collins, "An Investigation of the Response of Incandescent Lamps and
Compact Fluorescent Lamps to Voltage Fluctuations," 2010 IEEE International
Conference on Harmonics and Quality of Power, Bergamo, Italy, September 2010.

S. Altaf, L. Shuman, E. R. Collins, and E. Doerry, “Joining Hands: Using Consortia to
Efficiently Create Easily Accessible International Experiences for Engineering Students,”
Proceedings of ASEE Annual Meeting and Exposition, Indianapolis IN, June 2014.

G. Singh and E. R. Collins, “Influence of Auxiliary Winding Resonance on the Harmonic
Behavior of Single-Phase Capacitor Motors,” 2014 IEEE Power and Energy Society
Annual Meeting, Washington DC, July 2014.

J. C. Fox, E. R. Collins, M. McKinney, K. Bulgakov, and T. Salem, “A Multi-Megawatt
Test Facility for Renewable Energy Research”, 2014 Industry Applications Society
Annual Meeting, Paper 2014-PSEC-0282, Vancouver BC, Canada, October 2014.

F. Tooryan, E. R. Collins, A. Ahmadi and S. S. Rangarajan, "Distributed Generators
Optimal Sizing and Placement in a Microgrid using PSO", IEEE 6th International
Conference on Renewable Energy Research and Applications (ICRERA), San Diego,
Nov. 2017, pp. 614-619.

S. S. Rangarajan, E. R. Collins, J. C. Fox, "Harmonic resonance repercussions of PV and
associated distributed generators on distribution systems," 2017 IEEE North American
Power Symposium (NAPS), Morgantown, WV, Sept. 2017. (This paper won the Student
Award for Best Paper 2017.)
S. S. Rangarajan, E. R. Collins, J. C. Fox, and D. P. Kothari, “A Survey on Global PV
Interconnection Standards”, IEEE Power and Energy Conference at Illinois (PECI), Feb.
2017.
S. S. Rangarajan, E. R. Collins, J. C. Fox, "Interactive impacts of elements of distribution
systems on network harmonic resonances," 6th IEEE International Conference on
Renewable Energy Research and Applications, San Diego CA, 2017.



                                         11
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 33 of 51




      S. S. Rangarajan, E. R. Collins, J. C. Fox, "Detuning of Harmonic Resonant Modes in
      Accordance with IEEE 519 Standard in an Exemplary North American Distribution
      System with PV and Wind," 6th IEEE International Conference on Renewable Energy
      Research and Applications, San Diego CA, 2017.
      S. S. Rangarajan, E. R. Collins, J. C. Fox, “Comparative Impact Assessment of filter
      elements associated with PWM and Hysteresis controlled PV on network harmonic
      resonance in distribution systems,” 6th IEEE International Conference on Renewable
      Energy Research and Applications, San Diego CA, 2017.

      F. Tooryan and E. R. Collins, "Optimum Size and Placement of Distributed Generators in
      Microgrid Based on Reliability Concept", IEEE Power and Energy Conference at Illinois
      (PECI), Champaign IL, Feb. 2018, pp. 1-6.

      A. Ahmadi, S. Jin, M. C. Smith, E. R. Collins, and A. Goudarzi, "Parallel Power Flow
      based on OpenMP," in 2018 North American Power Symposium (NAPS), IEEE, Sept.
      2018. pp. 1-6.

      F. Tooryan and E. R. Collins, "The Assessment of Rooftop PVs’ Smart Inverter
      Functions on System Voltage and Power Loss", 2018 IEEE International Conference on
      New Trends in Engineering & Technology (ICNTET), Chennai, India, 2018.

      A. Shadman, F. Tooryan, M. Tasdighi, Y. Kenarangui, S. Kamalinia, and E. R. Collins,
      "Microgrids: A Solution Towards Implementing Demand Response Programs", IEEE
      Texas Power and Energy Conference (TPEC), College Station, TX, Feb. 2020.

      F. Tooryan, E.R. Collins, and A. Shadman, "Assessing the Impact of Smart Inverter’s
      Functions on Power Quality in Rooftop PV Applications", IEEE Power System
      Conference (PSC), Clemson, SC, March 2020.

       F. Tooryan, A. Shadman, S.Kamalinia, and E. R. Collins, "Application of a Remote Area
      Microgrid for Improving Reliability and Resiliency", IEEE Power System Conference
      (PSC), Clemson, SC, March 2020.


Conference Proceedings (Abstract or Digest Reviewed)

      H. B. Puttgen, E. R. Collins, Jr., D. G. Rouaud, and R. P. Webb, "Mathematical Models
      for Variable Speed AC Motors," NAS-ASUSSR Energy Conservation R&D Symposium,
      USSR, October 1988.

      S. M. Camacho and E. R. Collins, Jr., "A Harmonic Model of a 2-Pulse DC Motor Drive
      Operating in the Continuous Current Mode," 1994 Proceedings of IEEE Southeastcon,
      Miami, FL, April 1994, pp. 40 – 44.




                                             12
Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 34 of 51




N. S. Tunaboylu, E. R. Collins, Jr., S. W. Middlekauff, and R. L. Morgan, “Ride-Through
Issues for DC Motor Drives During Voltage Sags,” 1995 Proceedings of IEEE
Southeastcon, Raleigh NC, March 1995, pp. 52 – 58.

M. A. Bridgwood, J. Spangler, P. Miroftsalis, E. R. Collins, Jr., “Characterizing the
Behavior of a Multi-Loop Model Industrial Process Subjected to Complex Power Supply
Voltage Sags,” Proceedings of the Eleventh International Power Quality ’98 Symposium,
Santa Clara, CA, pp. 414 – 425, Nov. 1998.

M. A. Bridgwood, P. Miroftsalis, E. R. Collins, Jr., and J. Spangler, “Sag
Injection/Detection Systems for PLC-Based Industrial Process Control Applications,”
Proceedings of the Eleventh International Power Quality ’98 Symposium, Santa Clara,
CA, pp. 511 – 519, Nov. 1998.

E. R. Collins, R. L. Morgan, and J. Hinson, “Interfacing Standby Generation with the
Utility Grid using Standard Regenerative AC Adjustable Speed Motor Drives,” invitied
panel discussion paper, EPRI PQA North America Conference, Pittsburgh PA, June
2001.

J. Jiang and E. R. Collins, Jr., “Modeling the Behavior of a Synchronous Distributed
Generator During Fault Conditions,” Power Systems Conference 2003: Distributed
Generation and Advanced Metering, Clemson SC, March 2003.

N. S. Tunaboylu and E. R. Collins, Jr., “Ride-Through Compensation of An Industrial
Mixer Drive Subjected to Voltage Sags,” Proceedings of the International Conference on
Electrical and Electronics Engineering (ELECO 2003), Bursa, Turkey, December 2003.

E. R. Collins, “The Rockwell Motors and Drives Laboratory at Clemson University,”
National Science Foundation Workshop on Teaching of Drives and Power Electronics
and Their Application in Power Systems, Las Vegas NV, February 2004.

E. R. Collins and J. Jiang, “Power Quality Impact of a Synchronous DG on a Distribution
System,” Panel Session paper, Power Systems Conference 2004: Distributed Generation
and Advanced Metering, Clemson SC, March 2004.

Y-J Shin, R. Dougal, J. B. Park, E. Powers, and E. R. Collins, “Joint Time-Frequency
Domain Reflectrometry for Diagnostics of Coaxial Cables,” 6th Joint NASA/DOD/FAA
Conference on Aging Aircraft, Palm Springs CA, January 2005.

M. Bridgwood, E. R. Collins, and Y-J Shin, “Using an Electrical Attribute Database as a
Maintenance Tool for Small General Aviation Aircraft,” 7th Joint NASA/DOD/FAA
Conference on Aging Aircraft, Atlanta GA, March 2006.

E. R. Collins, “Standardizing Power Quality Monitoring and Measurement Methods,”
Invited paper at the "PQ Standards Roadmap with IEEE/IEC Coordination" panel




                                       13
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 35 of 51




      session, IEEE PES Transmission and Distribution Conference and Exposition, Dallas TX,
      May 2006.

      E. R. Collins and J. Jiang, “Elevated NEV due to Triplen Harmonics: Modeling and
      Results.” Invited paper at the Stray Voltage Panel Session, IEEE PES Transmission and
      Distribution Conference and Exposition, Dallas TX, May 2006.

      E. R. Collins, “Elevated Neutral to Earth Voltages Due to Harmonics – A T&D Update,”
      Invited paper, Stray Voltage Panel Session, IEEE PES Transmission and Distribution
      Conference and Exposition, Chicago IL, April 2008.

      J. Shirley, J. Wagner, E. R. Collins, A. Gramopadhye, “A Mechatronics and Material
      Handling Systems Course – Classroom Topics, Laboratory Experiments, and a Design
      Project,” paper number AC 2009-809, session 1676, Proceedings of the 2009 ASEE
      Annual Meeting, Austin TX, June 2009.

      E. Stephan, E. R. Collins, and C. Porter, “Integrating Recruiting into the First Year
      Experience: An Opportunity to Boost Enrollment and Retention," Proceedings of the
      2013 ASEE Annual Meeting, Atlanta GA, June 2012.

      G. Singh and E. R. Collins, “Harmonic Filtering Phenomenon in Single-Phase Induction
      Motors,” a poster paper accepted for the IEEE T&D Conference and Exposition, April
      2014.

      F. Tooryan and E.R. Collins, " Optimal Design and Operation Cost of Distributed Energy
      Resources in An Isolated Microgrid", 2019 IEEE PES General Meeting, Atlanta, GA
      (poster).

      A. Ahmadi, M. C. Smith, E. R. Collins, and A. Goudarzi, "A Performance Comparison of
      Parallel Power Load Flow Implementations: 2019 IEEE PES General Meeting, Atlanta,
      GA (poster).

Major Research Reports

      “Multi-Institutional Mechatronics and Material Handling Educational Laboratories –
      course Development and Student Collaboration,” NFS Final Project Report for Award
      #0632800 (August 2011), Co-PI with PI John Wagner.

      “Waveform Characteristics of Voltage Sags: Definition and Algorithm Development,”
      Report TR-113044, Electric Power Research Institute (EPRI), Palo Alto CA, (April
      1998).

      "PCS-Microcell Power by Light," BellSouth Telecommunications, Atlanta GA,
      (November, 1994).

      "Power by light: The State of the Art for Technology", BellSouth Telecommunications,
      Atlanta, GA, (December, 1992).


                                             14
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 36 of 51




Other Publications

      J. C. Fox, E. R. Collins, Jr., N. Rigas, “The Clemson University 15 MW Hardware-In-
      the-Loop (HIL) Grid Simulator,” AWEA Windpower Conference 2012, Atlanta GA
      (June 2012).

      IEEE Recommended Practice for Monitoring Electric Power Quality, IEEE Std 1159-
      1992 (R2001), chair of committee, reaffirmed by ballot (2001)

      E. R. Collins, Jr., "Laser Bandwidth Studies on Cabled 62.5/125µm Spectran Multimode
      Fiber," Internal Memorandum, AT&T/Bell Laboratories, 54543-850830-01IM, File Case
      40461-020, (August 1985).

      E. R. Collins, Jr., “Frequency Domain Laser Bandwidth Measurement Techniques on
      Multimode Fibers, Internal Memorandum, AT&T/Bell Laboratories, 54543-850925-01-
      IM, File Case 40461-020, (September 1985).

      E. B. Makram and E. R. Collins, Jr., "ECE 412 Notes: Electric Power System
      Laboratory," Dept. of Electrical and Computer Engineering, Clemson University Campus
      Publishing, Fall 1990.

      E. R. Collins, Jr., "P.E. Review Notes #21: Practice-Oriented Electric Circuit Analysis,"
      Continuing Engineering Education, Clemson University, first edition June 1992, in
      continuous revision.

      E. R. Collins, Jr., "P.E. Review Notes #23: Power System Analysis I," Continuing
      Engineering Education, Clemson University, based on originals from D. L. Lubkeman,
      2nd revision 2003, in continuous revision.

      E. R. Collins, Jr., "P.E. Review Notes #24: Power System Analysis II," Continuing
      Engineering Education, Clemson University, based on originals from D. L. Lubkeman,
      2nd revision 2003, in continuous revision.

      E. R. Collins, Jr., "P.E. Review Notes #25: Electric Machinery," Continuing Engineering
      Education, Clemson University, first edition April 1992, in continuous revision.


Educational Materials

      “PE Review: Transmission and Distribution,” a three-hour video and accompanying
      workbook, published by IEEE Educational Activities Board, Order No.
      HV7026/HV7032, (October 1998, 1999).

      “PE Review: Machinery and Applications,” a three-hour video and accompanying
      workbook, published by IEEE Educational Activities Board, Order No.
      HV7028/HV7033, (October 1998, 1999).




                                              15
      Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 37 of 51




SELECTED PRESENTATIONS

The following list of technical presentations excludes conference presentations of papers,
presentations at committee meetings, and meetings related to normal office duties at Clemson:

       "Torque Control of Single Phase Induction Motors, " IEEE Power Engineering Society,
            Atlanta Section, (May 1989).

       "Power by Light for Fiber to the Home Applications - A Technology Assessment,”
           Center for Computer Communications Systems Annual Conference, Clemson
           University, September, (1992).

       "Power by Light: The State of the Art for Technology," final research presentation
           BellSouth Telecommunications, Atlanta, GA, (February 1993).

       “Harmonics Caused by DC Motor Drives,” Summer CUEPRA Meeting, Florence, SC,
           (July 1994).

       “Sag Generator and DC Drive Ridethrough,” Duke Power Company, Charlotte, NC,
            (September 1994).

       “Adjustable Speed Motor Drives: State of the Art and Research Opportunities,” IEEE
            Student Branch -- Research Seminar Series, Clemson University, (September
            1994).

       “Effect of Load Dynamics on Ride-Through Behavior of Adjustable Speed Drives,”
            Power Quality Interest Group, 1996 IEEE Power Engineering Society Winter
            Meeting, Baltimore MD, (February 1996).

       “Task 26: Voltage Sag Ride-Through Characterization of ASDs with Varying Process
            Conditions,” invited presentation, Power Electronics Applications Center,
            Knoxville, TN, (March 1996).

       “Matching DVR Performance and Sizing to Waveform Correction,” research seminar,
           Westinghouse Electric Co., Orlando FL, (July 1996).

       “System and Customer Impact: Considerations for Series Custom Power Devices,”
            invited presentation, Custom Power Task Force, 1996 IEEE Power Engineering
            Society Summer Meeting, Denver CO, (August 1996).

       “Waveform Analysis Using a New Technique: Missing Voltage,” a presentation to the
           IEEE working group on standard P1159-2 (power quality characterization), New
           York, (February 1997).

       “Impact of Voltage Sags on DC Motor Drives: Identification and Mitigation
           Techniques,” invited presentation to the SCC-22 Power Quality Interest Group at


                                              16
Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 38 of 51




     the IEEE Power Engineering Society Summer Meeting, Berlin, Germany, (July
     1997).

“Effect of Phase Shift During Voltage Sags on Rectifier Front-End Devices,” invited
     presentation to the SCC-22 Power Quality Interest Group at the IEEE Power
     Engineering Society Winter Meeting, Tampa FL, (February 1998).

“Power Quality Event Characterization,” EPRI PQA ’99 Conference, Charlotte NC, with
     Larry Morgan (Duke Power), Dan Sabin (Electrotek Concepts), and Arshad
     Mansoor (EPRI-PEAC), (June 1999).

“IEEE Standard 1159: Overview and Status Update,” EPRI Power Quality Interest
    Group, Kansas City MO, (April 2000).

“Power Quality Solutions for Industrial Automation Equipment,” presented to engineers
    on the Power Quality Issues Forum Steering Committee at the Clemson Power
    Quality and Industrial Applications Lab, (Sept. 2000).

“Missing Voltage Analysis Using a Rectifier Reference: Another Method to Evaluate
     Voltage Disturbances,” invited presentation to the Power Quality Interest Group,
     IEEE Power Engineering Society Winter Meeting, Columbus OH, (Feb. 2001).

“Voltage Disturbance Detector for Mitigating Power Quality Events,” invited
     presentation to the Power Quality Interest Group, IEEE Power Engineering Society
     Summer Meeting, Vancouver BC Canada, (July 2001).

“Voltage Disturbance Detector for Mitigating Power Quality Events,” presented to
     engineers on the Power Quality Issues Forum Steering Committee at the Clemson
     Power Quality and Industrial Applications Lab, (Sept. 2001).

“Power Quality,” a seminar for the Clemson University IEEE Student Chapter, (October
    2001).

“Electronic Motor Protectors: Sensitivity to Voltage Sags,” presented to Duke Power’s
     Power Quality Advance meeting, Charlotte NC, (February 2002).

“Transient Power Quality Events: An Overview of Their Characterization and Their
     Impact On Industrial Loads,” IEEE Piedmont Section, Greenville SC, (April 2002).

"Distributed Generation Issues” and “Inertial Effects of Rotating Loads on Ride-
     through,” Duke Power’s Power Quality Advance Meeting, Clemson SC, (April
     2002).

“Transient Power Quality Events: Why They Happen, What Problems They Cause, and
    How They Can Be Minimized,” IEEE Columbia Section, Columbia SC, (September
    2002).



                                       17
Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 39 of 51




“Stray Voltage,” presented for Hart Electric Membership Corporation at the Franklin
     County (GA) Farmer’s Association meeting, Lavonia GA, (February 2003).

“An Overview of Adjustable Speed Drives,” IEEE Power Engineering Society
    Transmission and Distribution Conference tutorial, Dallas TX, (September 2003).

“Power Quality and the End User: An Overview of PQ Problems and Solutions,”
    Progress Energy Executive Forum on Energy, Raleigh NC, (October 2003).

“Forensic Analysis: Did The Electric Utility Cause My Equipment To Fail?,” Electric
    Power Research Institute (EPRI) Power Quality Interest Group Meeting,
    Wrightsville Beach NC, (October 2003).

“Power Quality and Reliability: Strategies and Solutions for Business,” Progress Energy
    South Carolina Executive Forum on Energy, Florence SC, (August 2004).

“Power Quality and Reliability: Strategies and Solutions for Sensitive Loads,” Progress
    Energy North Carolina Executive Forum on Energy, Raleigh NC, (September 2004).

“Some Thoughts on the Impact of Harmonic Loads on Neutral-to-Earth Voltage,” Duke
    Power’s Power Quality Advance Meeting, (October 2004).

“Stray Voltage,” Clemson University IEEE Student Branch, (April 2005).

“University-Industry Partnerships: Experiences at Clemson University,” International
      Conference on Industry-Academia Collaboration: Opportunities and Challenges,”
      Ansal Institute of Technology, Gurgaon, Haryana, India, (March 2006).

“An Overview of Adjustable Speed Drives,” IEEE Power Engineering Society
      Transmission and Distribution Conference tutorial, Dallas TX, (May 2006).

“The IADD: Impedance-Based Arc Flash Determination Device,” Duke Power Power
       Quality Advance Meeting, (August 2006).

"Professional Engineering Licensure: An Overview," for Theta Tau, Professional
       Engineering Fraternity, Clemson University, (November 2006).

"The IADD: A Device to Improve Accuracy of Arc Flash Hazard Assessments in
       Commercial and Industrial Facilities," a seminar for the Allen Paulson College of
       Science and Technology, Georgia Southern University, (February 2007).

“Lamp Flicker Reduction using Capacitive Compensation,” EPRI PLC Meeting,
      Manassas/Washington DC, (September 2007).




                                       18
Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 40 of 51




“General Electric Technology Tutorial,” Presentation to Administrative Law Judge Hon.
      Carl Charneski, US International Trade Commission, Investigation No. 337-TA-
      641, Certain Variable Speed Wind Turbines, Washington DC, (April 29, 2009).

“Simulated Grid on the Clemson University Wind Turbine Drive Train Test Facility”,
      multiples presentations at Vestas (Aarhus, Denmark), Siemens (Brande, Denmark
      and Nuremburg, Germany), and at the Technical Advisory Board meeting,
      Charleston, SC, September – October 2010.

“Simulated Power Grid at the Clemson University Restoration Institute”, Duke Energy
      Corporation, January 2011.

“Innovation Ecosystem from a Provost’s Perspective,” given on behalf of Virginia Tech
       Provost M. G. McNamee, American Public and Landgrant University Annual
       Meetieng, Denver CO, October 2012.

“Models for Study Abroad,” panel session at 16th Annual Colloquium on International
       Engineering Education, Lexington KY, November 2013.
“Integrating Study Abroad into the Curriculum: A Dean’s Perspective,” IIE Global
       Engineering Education Exchange Annual Meeting, Nanyang Technological
       Institute, Singapore, May 2014.

“Educating the 21st Century Engineer”, invited keynote speech at the Duke Energy
      Engineer’s Day, Raleigh NC, March 2015.

“Multi-Megawatt Hardware-in-the-Loop Grid Emulation,” Luleå University of
       Technology, Skellefteå Sweden, June 2016.

“Constraints Facing Faculty and Administration for Curricular Reform in Engineering,”
       Center for Advanced Power Engineering Research meeting, Charlotte NC,
       October 2016.

“Clemson University Power Engineering Curriculum,” EPRI GridEd Tech Transfer
      meeting, Dallas TX, April 2017.

“Achieving a Return on Investment in Higher Education & Scientific Research:
      Leveraging Industry Engagement,” The Global Forum for Higher Education and
      Scientific Research: Present and Future, invited speaker Ministry of Scientific
      Research, Al Masa New Capital, Cairo Egypt, April 2019.

“Power Quality,” Short Course Module for the Center for Advanced Power Engineering
      Research (CAPER), Charleston SC, June 2019.

“Excelling as an Educator and Academic Administrator,” Panel Session 19PESGM3068,
       Paths to Success in Acadmic Careers in Power & Energy, IEEE Power and
       Energy Society, August 8, 2019.



                                      19
    Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 41 of 51




PATENTS AND INVENTION DISCLOSURES

    US Patent 9651629, “Hardware-In-The-Loop Grid Simulator System and Method”, J. C.
    Fox, E. R. Collins, and N. Rigas, issued 5-16-2017. This patent was the result of the
    Duke Energy eGRID development at the Clemson University Restoration Institute.

    US Patent 8362789, “Impedance-based arc fault determination device (IADD) and
    method”, E. R. Collins, T. L. Smith, and R. E. Emanuel (Duke),” issued January 29,
    2013. This patent was the result of a research contract with Duke Energy Corporation.

    US Patent 7598751, “Impedance-based arc fault determination device (IADD) and
    method”, E. R. Collins, T. L. Smith, and R. E. Emanuel (Duke), issued Oct 6, 2009. This
    patent was the result of a research contract with Duke Energy Corporation.

    "Single-phase Capacitive Voltage Dip Compensator," Invention Disclosure. Inventors:
    J. C. Fox and E. R. Collins. This invention was the result of a research contract with the
    Electric Power Research Institute (EPRI), August 2008.

    Flicker Reduction Device for Heatpumps and Airconditioners. Invention Disclosure.
    Inventors: J. C. Fox, E. R. Collins, and R. L. Langley (EPRI). This invention was the
    result of a research contract with the Electric Power Research Institute (EPRI),
    Provisional Patent filed September 2011.

    A Variable Fault Reactance Device for Controlled Low Voltage Ride Through Testing.
    Invention Disclosure, 2011; Inventors: J. C. Fox and E. R. Collins.

    Voltage Disturbance Detector. Invention Disclosure. Inventors: E. R. Collins and N.
    Youell. This invention was the result of a research contract with Duke Energy
    Corporation. This was based on research and MS thesis of Nathan Youell. (2001)

    Dynamic Voltage Restorer. Invention Disclosure. Inventors: E. R. Collins and H. J.
    Kim. This invention was the result of a research contract with Duke Energy Corporation.
    This was based on research and MS thesis of Hyung Joon Kim. (2000)


SPONSORED RESEARCH

    “A Graphics Interface for a Computer-Based Interactive Instructional Program for Power
          Engineering Education,” Clemson University Teaching Award, PI, $2,000,
          (1991).

    “Power by Light: The State of the Art for Telephony,” BellSouth Telecommunications
          Co-PI, $10,000, (June 1992).

    “Power by Light for PCS Microcell Applications,” BellSouth Telecommunications, Co-
          PI, $15,000, (July 1993).


                                            20
Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 42 of 51




“Controlling Chaotic Behavior of Fluidized Bed Combustors,” DOE and SC Energy
       R&D Center, Co-PI, $7,950, (1993-94).

“Improving the Ride-Through Capability of DC Motor Drives in Extruder Applications,”
      Duke Power Company, PI, $37,285, (1993).

“Improving the Ride-Through Capability of DC Motor Drives: A Continuation,” Duke
      Power Company, PI, $27,743, (1994).

“An Improved Sag Generator with Unbalanced Sag Capability,” Duke Power Company,
      PI, $79,554, (1995).

“An Improved Sag Generator with Unbalanced Sag Capability – Project Continuation”,
      Duke Power Company, PI, $80,187, (1996).

“Assessment of Dynamic Voltage Restorer Operation on the Power Distribution System
       and Industrial Loads,” Duke Power Company, Co-PI, $38,406, (1995).

“Assessment of Dynamic Voltage Restorer Operation on the Power Distribution System
       and Industrial Loads – Project Continuation,” Duke Power Company, Co-PI,
       $98,360, (1996).

“A Study to Increase Ridethrough Performance for DC Motors During Voltage Sags,”
      Duke Power Company, Co-PI, $50,224, (1995).

“Process-Specific Voltage Sag Characterization,” Electric Power Research Institute
       (EPRI), PI, $150,329, (1997).

“Overvoltage Clamping Circuit for AC Adjustable Speed Drives,” Duke Power
      Company, Co-PI, $39,458, (1997).

“Series Compensation Device Studies: Phase 3,” Duke Energy Corporation, PI, $50,000,
       (1998).

“Mechanical and Electrical Inertia Interactions During PQ Events,” Duke Energy
      Corporation, PI, $49,998 (1999).

“PQ Event Translation – Service Entrance to Equipment Sensor,” Duke Energy
      Corporation, PI, $50,000, (1999).

“Evaluation of PQ Implications on Power and Communication Wire Systems,” Duke
       Energy Corporation, Co-PI, $64,994, (1999).




                                       21
Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 43 of 51




“Extension to Evaluation of PQ Implications on Power and Communication Wire
       Systems” Duke Energy Corporation (Duke Power Company), Co-PI, $70,000,
       (2000).

“Power Quality Issues Related to Ridethrough of Electrically Driven Mechanical Systems
      and Distributed Generation,” Duke Energy Corporation, Principal Investigator,
      $140,000, (5/2001).

“Distributed Generation and Power Quality: Investigation of Impact of DG on the
        Electrical Distribution System and Industrial Process Devices,” Duke Energy
        Corporation, Principal Investigator, $145,000, (7/2002 – 7/31/2004).

“Power Quality Investigations on the Interface Between the Utility Power System and
      Customer Loads,” Sponsored by Duke Energy Corporation (Duke Power
      Company), $75,000, (1/1/2004 - 6/30/2005).

“Development of PQ Solutions for Advanced Industrial Automated Systems Sponsored
      by Duke Energy Corporation (Duke Power Company),” Co-PI, $145,000,
      (1/1/2002 - 6/30/2005).

“Diagnostics and Treatment of Electric Wiring Systems in Aging Aircraft,” NASA – SC
      EPSCOR, Co-PI, $30,000, (2/2005 – 5/2006).

“Investigations on Power Distribution Systems: Fault Duty Analysis for Arc Flash
       Studies and Stray Voltage Investigations,” Duke Energy Corporation, $75,000 +
       equipment donations, (9/2005 – 12/2007).

“Multi-Institutional Mechatronic and Material Handling Laboratories – Course
       Development and Student Collaboration,” National Science Foundation CCLI,
       Co-PI, with Clemson Mechanical Engineering, Industrial Engineering and
       Greenville Technical College MET department, $199,961 (2007 - 2009).

“Voltage Flicker Reduction Using Reactive Power Compensation on Residential Heat
       Pumps – Feasibility Study,” Electric Power Research Institute (EPRI), $20,000,
       (8/2007 – 12-2007); Phase II $25,000 (6/2008 – 12/2008).

“Obsolescence Planning of Electronic Energy Meters –Phase 1,” Electric Power Research
      Institute (EPRI), $20,000, (9/2007 – 8-2008).

“Prototype Development of a Voltage Flicker Mitigation Device for Electric Heat Pumps
       and Air Conditioners, Phase 3,”Electric Power Research Institute (EPRI),
       $21,275, (12/2009 – 8/2011 ).

“15 MW Hardware-in-the-loop Electric Grid Simulator,” funded by US Dept. of Energy,
     Duke Energy, Santee Cooper, SCANA/SCE&G, others, with Dr. Nick Rigas and
     J. C. Fox, Co-PI, ~$13M, (2012-2014).



                                       22
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 44 of 51




      “The Logistics of Moving a Large Extra-High-Voltage Power Transformer for Sparing,”
            Savannah River National Laboratory, $308,500, November, 2019.


GRADUATE STUDENT ADVISING (as Major Professor)

Doctoral Graduates

      Tunaboylu, N. S., “Electromechanical Performance of Induction Motor/Drive Systems
      Subjected to Voltage Sags,” (May 2002).

      Jiang, J., “Elevated Neutral-to-Earth Voltage in Distribution Systems with Harmonics,”
      (December 2006).

      Fox, J. C., “15 MW Simulated Power Grid with Hardware-in-the-Loop Capability,”
              (December 2013).

      Singh, G. K., “Characterizing Ligh Output Variations from Solid State Lighting Due to
             High Frequency Electromagnetic Interference,” (May 2017).

      Rangarjan, S. S., “Efficacy of Smart PV Inverter as a Strategic Mitigator of Network
            Harmonic Resonance and a Suppressor of Termporary Overvoltage Phenomenon
            in Distribution Systems,” (August 2018).

      Tooryan, F., “A Techno-Economical Optimization of Distributed Generators in
            Distribution Systems,” (May 2020).


Masters Graduates – Thesis Option

      M. Daemi-Avval, (MS) "Active Ripple Torque Compensation of Single-Phase Induction
            Motors by Application of a Triple Frequency Current Source to the Auxiliary
            Winding," (December 1990).

      Boyd, P. B., (MS) "Evaluation of the Double Revolving Field Theory for Single-Phase
             Induction Motors Models," (August 1992).

      Huang, Y., (MS) "A Programmable Dynamometer for Testing Rotating Machinery,"
            (May 1993).

      Camacho, S. M., (MS) "A Harmonic Model for Controlled Rectifier-type DC Motor
           Drives Operating in the Continuous and Discontinuous Current Mode," (May
           1994).

      Middlekauff, S. W., (MS) “Using a Sag Generator to Identify Power Quality Problems in
            Industry,” (May 1996).




                                             23
Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 45 of 51



Zapardiel, F., (MS) “A Voltage Insertion Technique for Generating Unbalanced Voltage
       Sags,” (July 1997).

Rice, J., (MS) “Improving the Ride-Through Capabilities of DC Motor Drives,” (August
        1997).

Sahpolat, M. (MS) “Optimization of the field control of an Unbalanced Sag-Generator,”
       (December 1997).

Langley, R., (MS) “A Controllable Dynamic Dynamometer for Testing Rotating
      Machinery,” (December 1997).

Chaney, P., (MS) “Characterization of Voltage Sags,” (August 1998).

Wang, H., (MS) “An Algorithm to Simulate the Propagation of Voltage Sags in an
      Industrial Power System,” (August 2000).

Kim, H-J., (MS)“A New Approach to Correct Power System Voltage Disturbances using
      a Six Pulse Inverter,” (December 2000).

Youell, N., (MS) “Development of a Real-Time, Three-Phase, Cost-Effective Voltage
       Disturbance Detector,” (August 2001).

Jiang, J., (MS) “Behavior and modeling of distributed generation under fault conditions,”
        (December 2003).

Barnett, R., (MS) “A scaled electric power distribution system for testing transients and
       voltage regulation equipment,” (May 2003).

Baier, A., (MS) “The Development of an Automated Motor-Generator Lab Station for
       Use in Motor Control and Power Electronic Studies,” (August 2003).

Ravishunkar, A., (MS) “The development of an electronically driven tap changer for
      voltage regulation and power quality studies on a distribution network analyzer,”
      (May 2005).

Gupta, A., (MS) “Implementation of a scaled synchronous distributed generator and its
       controls on a distribution network analyzer,” (August 2005).

Stout, G., (MS) “Air core inductors for distribution line modeling in a scaled power
        system,” (August 2005).

Yocco, R. (MS) “Advanced workstations and laboratory experiments for teaching electric
       machines, power electronics, and motor drives, (August 2005).

Smith, T. (MS), "The IADD: A Device to Improve Accuracy of Arc Flash Hazard
       Assessments in Commercial and Industrial Facilities," (December 2007).

Chaluvadi, H. (MS), “Obselescence Testing of Electronic Energy Meters,” (August
      2008).




                                        24
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 46 of 51




      Fox, C. (MS) “Residential Lamp Flicker Reduction Caused by Heat Pump Starting,”
             (December 2008)

      Fain, D. (MS), Bi-directional battery chargers for Plug-In Hybrid Electric Vehicles,
             (May 2009).

      Shirley, J. (MS), “Development of a Multidisciplinary Material Handling Laboratory,”
             (December 2009)

      May, C. (MS), Flicker in Compact Fluorescent Lamps due to Voltage Fluctuations (May
            2010).

      Singh, G., (MS), “The Influence of the Auxiliary Winding Resonant Circuit on the
             Harmonic Response of a Single-Phase Induction Motor,” (December 2012).


Undergraduate Research Students (with thesis)

      Shirley, J. (BS) “Harmonic Reaction of Single-Phase Induction Motor to 3rd Harmonic
             Voltage Distortion,” (December 2007).

Current Graduate Student Advising as major professor

      Smith, J. (PhD)
      Esin, I. (PhD)
      Ahmadi, A. (PhD)
      LaFlair, N. (PhD)


TEACHING

Courses Taught

Clemson University

      ECE 202         Electric Circuits I                        Su92, part Sp93, F97, F98,
                                                                 Sp00, F00, Sp03, Sp04, F04,
                                                                 Sp05, F05, Sp06, F06, F07
      ECE 262         Electric Circuits II (formerly ECE 301)    F93, Sp02, Sp08
      ECE 301         Electric Circuits II                       Su91, Sp92, F92
      ECE 307         Electrical Engineering                     F90, Su02, Su 05, Su06,
                                                                 Su07, Su08
      ECE 308      Electronics and Electromechanics              Sp91
      ECE 360/3600 Electric Power Engineering                    Sp90,Su90,Su91,F91,Su92,Su93,
                                                                 part F93, F94, F96, F99, F01, F02,
                                                                 F03, Su 04, Su 05, Su06, Su07,
                                                                 Su08, Su09, Sp15, Su15, F15, Sp16,
                                                                 Su16, F16, Sp17, Su17, F17, Sp18,


                                              25
      Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 47 of 51



                                                                   Su18, F18, Sp19, Su19, Sp20, Su20
       ECE 405/496       IEEE Car Project Team                     F97, Sp98, Sp99, Sp00, F00, Sp01,
                                                                   Sp02, Sp03, Sp04, Sp06
       ECE 412           Electric Machinery Laboratory             F89, F99
       ECE 419/619       Electric Machinery                        Sp90, Sp91, Sp92, Sp93,
                                                                   Sp94, Sp95, Sp96, Sp97
       ECE 419/619       Electric Motors and Drives                Sp98, Sp99, Sp00, Sp01,
                                                                   Sp02, Sp03, Sp04, Sp05,
                                                                   Sp06, Sp07, Sp08
       ECE 434/634       Power Electronics                         F89, F90, F91, F92, F93,
                                                                   F94, F95, F96
       ECE 802           Electric Motor Control                    F90, Sp93, Sp95,Sp97, Sp99,
                                                                   F01, F03, F05, F07, S09, F11
       ECE 893           Advanced Power Electronics                F98, F00, F02, F04, Sp10

       Creative Inquiry (Undergraduate Research) ECE 399/499 Sp09, F09, Sp10

       Online Courses:         ECE 360 (Su 2004, Su 2005, Su2006, Su 2007, Su 2008, Summer
                                       2009, Su 2010, Su 2015, Su 2016, Su 2017)
                               ECE 307 (Su 2005, Su2006, Su2007, Su 2008)


Georgia Institute of Technology

       EE 3700        Electric Circuits                            Wtr 85, Sp85
       EE 3710        Electronic Circuits and Machines             Wtr 86
       EE 3701        Electric Circuit Analysis                    Sp 86
       EE 3702        Electronic Devices and Systems               Wtr 87
       EE 3703        Electric Machines and Power                  Su 87


Laboratory Development

       Rockwell Automation Design Laboratory, (2003 – 2006). Development of this lab was
       enabled by a equipment gift from Rockwell Automation Power Systems to develop a
       multi-disciplinary lab capstone design project lab. I conceived and managed the project,
       including renovation of 203 Riggs, design and construction of the workstations, and
       development of experiments. Three students were involved (two MS and one undergrad),
       and two MS theses were written on this project. The lab is state-of-the-art, and hence is
       used as one of the stops on the weekly visitor/parent/prospective student tours. It is used
       by ECE 360/412, ECE 419/619, ECE 802 and will be soon incorporated into the ECE
       309 laboratories. It is also used for research purposes.

       ECE 211, Circuits Laboratory I (2005). I oversaw the overhaul and modernization of this
       laboratory which included replacement of all of the equipment with modern “ELVIS”
       workstations by National Instruments. I supervised a graduate student assistant and re-
       wrote the manual for this laboratory to utilize the new equipment.




                                                  26
     Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 48 of 51




New Courses Developed

      ECE 419/619, Electric Machines and Drives, New Course Developed after Curriculum
            Revision (1998); Laboratory exercises (2002 – 2006)

      ECE 893, Advanced Power Electronics (1998)

      ECE 307, Basic Electrical Engineering, Online Course (2005)

      ECE 360, Power Engineering, Online Course (2004). This was the ECE department’s
            first offering of a completely online, asynchronous undergraduate course.


UNIVERSITY AND PUBLIC SERVICE

Continuing Engineering Education (Courses Developed and Taught)

      "PE Review Series: Practice-Oriented Circuit Analysis," Clemson University
           Continuing Engineering Education (Summer 1992 - 2000, Spring 1993 – 2002,
           Summer 2003, Spring 2005 and 2006, Fall 2009, Spring 2010, Fall 2010, Spring
           2011, Spring 2012, Fall 2012).

      “PE Review Series: Power Systems I,” Clemson University Continuing Engineering
           Education, (Summer 1999 - 2000, Spring 2000 – 2002, Summer 2003, Spring 2005
           and 2006, Fall 2009, Spring 2010, Fall 2010, Spring 2011, Spring 2012, Fall 2012).

      “PE Review Series: Power Systems II,” Clemson University Continuing Engineering
           Education (Summer 1999 - 2000, Spring 2000 – 2002, Summer 2003, Spring 2005
           and 2006, Fall 2009, Spring 2010, Fall 2010. Spring 2011, Spring 2012, Fall 2012).

      "PE Review Series: Electric Machinery," Clemson University Continuing Engineering
           Education, (Summer 1992 - 2000, Spring 1993 – 2002, Summer 2003, Spring 2005
           and 2006, Fall 2009, Spring 2010, Fall 2010, Spring 2011, Spring 2012, Fall 2012).

      "Design of Industrial Electrical Power Systems, 15kV Class," Two three-day in-house
           courses for Westinghouse Electric Company, Greenwood SC. Arranged through
           Clemson University's Continuing Engineering Education, (June 14-16, 1993 and
           June 21-23, 1993).

      "Principles of Power Electronics, Electric Machines, and Adjustable Speed Drives," a
           one-day seminar for Clemson University's Continuing Engineering Education
           Engineer's Short School, (May 14, 1993).

      “Power Electronics, Adjustable Speed Drives, and Electric Motors” a three-day short
          course with lecture and laboratories for utility power quality engineers, Duke Power
          Company, Clemson University, (August 3 - 5 and 22 - 24, 1994, and March 20-22,
          1995).


                                             27
Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 49 of 51




“Motor and Variable Speed Drives Applications,” a two day short course for the Fluor
    Daniel Corporation, Greenville SC, (October 24-25, 1996).

“Power Quality, Equipment Susceptibility, and Ride-Through Solutions,” a three-day
    laboratory intensive short course for industrial customers of the Duke Power
    Company (with R. L. Morgan), taught in the Clemson PQIA laboratory, (April
    1997, September 1997, September 1998, April 1999, August 1999, November
    1999, August 2000, November 2000, November 2001, November 2002, November
    2003).

“Basics of Electrical Engineering,” a two-day short course providing an overview of
     electrical engineering for non-EEs, Clemson University Office of Professional
     Development, public offerings: (October 1997, April 1998, October 1998, April
     1999, October 1999, January 2000, May 2000 (Detroit), October 2000, January
     2001, January 2002).

“Power Quality,” a two-day short course on electrical utility power quality, and the
    impact of poor power quality on industrial and commercial facilities. Offered
    through Clemson University’s Office of Professional Development, public
    offerings: (February 1999, September 1999, February 2000 (Atlanta), September
    2000). Taught with David Lubkeman (1999) and Mike Bridgwood (2000).

“Power Quality,” a two-day in-house seminar for Technical Staff at Marconi, Belleville
    IL, taught at Marconi’s facility (November 2000).

“Basics of Electrical Engineering and Electronics,” a two-day short course for Molex, Inc
     technical staff. Taught at Molex’s Naperville IL facility (February 2001).

 “Power Quality,” two one-day short courses for Florida Power and Light, Miami FL
     (May 2001).

“Power Systems Review,” a two-day short course for South Carolina Electric and Gas,
    Columbia SC, (June 2001).

“Optimizing Adjustable Speed Drive Performance,” Duke Power Workshop Series/ EPRI
     Power Quality University, Charlotte NC (with Larry Morgan of Duke Power),
     (August 2001).

“Optimizing Industrial Process Ride-Through,” Duke Power Workshop Series, Charlotte
     NC, (with Larry Morgan of Duke Power), (December 2001).

"PE Review Series: “Practice-Oriented Circuit Analysis," “Power Systems I,” “Power
     Systems II,” and “Electric Machinery," taught for Clemson University Continuing
     Education for Duke Power Company, Oconee Nuclear Station (Summer 2002 and
     Summer/Fall 2006).



                                       28
Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 50 of 51




“Basics of Electrical Engineering,” a two-day short course for Columbia Gas
     Transmission Company technical staff. Taught at Columbia Gas Transmission’s
     facility, Charleston WV (February 2003).

“OSHA Electrical Safety Training for Qualified and Unqualified Personnel,” a one-day
    training seminar for Clemson University employees, taught for Clemson
    University’s Department of Environmental Health and Safety, (March 25 and 27,
    2003).

“Power Quality,” a one-day short course for the Southeastern Electric Exchange PQ&R
    committee, Clearwater Beach FL, (April 2003).

“Power Quality: an overview of power quality events, their effect on equipment, and
    mititgating solutions,” a two-day short course for technical staff and management at
    Progress Energy, taught in Raleigh NC, (May 2003).

“Basics of Electrical Engineering,” a two-day short course for Westinghouse Savannah
     River Corporation technical staff. Taught at the WSRS facility in Aiken, SC
     (September 2003 and Feburary 2004).

“Power Electronics and Power Quality,” a one-day short course for Duke Power’s Power
    Quality technical staff, (August 2003).

“Power Quality,” a one-half day short course for the Southeastern Electric Exchange
    substations committee, Williamsburg VA, (October 2003).

“Ensuring Process Performance: Maximizing Ridethrough for your System,” a one-day
     short course for Duke Energy Corporation, Charlotte NC, (October 2005).

“Variable Speed Drives,” a two-day short course developed for Cryovac-SealedAir
     Corporation, Duncan SC, (May 2006).

"PE Review Series: “Practice-Oriented Circuit Analysis," “Power Systems I,” “Power
     Systems II,” and “Electric Machinery," taught for Clemson University Continuing
     Education for Navy SPAWAR (Space Warfare and Systems Center), Charleston
     SC, (Spring 2008).

“Electric Motors and Variable Speed Drives,” a two-day short course for Santee Cooper,
     Moncks Corner, SC, (June 2009).

“Power Quality: an overview of power quality events, their effect on equipment, and
    mititgating solutions,” a one-day short course for technical staff and management at
    Santee Cooper, taught in Moncks Corner, SC, (June 2011).

“Power Quality,” Short Course Module for the Center for Advanced Power Engineering
      Research (CAPER), Charleston SC, June 2019.



                                       29
      Case 3:21-cv-02450-WHO Document 16-1 Filed 05/19/21 Page 51 of 51




References available upon request


Revised: June 29, 2020




                                     30
